Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are pending. Claim 9 has been amended. Applicant’s election without traverse of claims 1-8 in the reply filed on January 3, 2022 is acknowledged. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 3 contain the acronym PET which should be defined in the first occurrence to indicate this is polyethylene terephthalate. Claim 1 in step 3 recites “water repellent finishing is” but should be clarified that this is an active step by writing “water repellent finishing is performed by” for clarification. Claims 2-8 are also rejected for being dependent on claim 1 and inheriting the same deficiency

Claim 2 recites the acronym ES which should be defined in the claim as a polyethylene-polypropylene composite.

Claim 5 contains the trademark/trade name HOLPOSON ECO-0C  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fluorine-free waterproofing agent and, accordingly, the identification/description is indefinite.

Claim 7 recites “water repellent finishing is” but should be clarified that this is an active step by writing “water repellent finishing is performed by” for clarification.

The examiner searched the claims and found the claims would be allowable upon correction of the 112 issues. The closest prior art found by the examiner, Mori (US 2010/018993) teaches methods of treating nonwoven fabrics comprising polyethylene terephthalate fibers and polyolefin (polyethylene or polypropylene) fibers which have been needle punched (paragraph 0374) and coated with resins containing water repellants such as silicone repellants (non-fluorinated) (paragraphs 0355,0347). Mori teaches application by dip coating and roll coating (paragraph 0391). Mori does not teach or fairly suggest the claimed air pressure of dip rolling or the liquid carrying rate. Applicant cited on the IDS CN 107227619 which teaches immersing a fabric in a fluorine free repellant, dip rolling and drying but does not teach or fairly suggest the dip rolling air pressure or carrying rate and the composition of the fabric or needle punching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761